ORDER

PER CURIAM.
AND NOW, this 24th day of November, 2010, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
a. To determine whether a product with more than one intended use had a design defect that rendered it defective as a matter of law, should a court undertake a risk-utility analysis relating only to the use that allegedly resulted in harm, or should it consider the risks and benefits of all intended uses?
b. On appeal from a trial court’s legal determination regarding whether a product suffered from a design defect that rendered it defective, is the appellate court bound by the trial court’s weight and credibility determinations, and may the appellate court only consider evidence that the trial court took into consideration in rendering its decision?